ANDREWS shewed to the court, that in such a place, in a leet, holden there for the King, one of the jurors of the King’s inquest was arrested by an officer of the Marches of Wales, whereby the King’s court was disturbed; and inasmuch as the King’s Bench is the fountain of all leets, he prayed the interposition of this court to punish this offence. He read an affidavit of this matter, and moved for an attachment; but it was denied. The court said that if it had been done by one of their officers, there would have been sufficient ground to support the motion. They advised him to put in an information against the officer in the leet for this disturbance: which he said he would do.